UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investors Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2009 Date of reporting period: October 31, 2008 Item 1. Schedule of Investments: Putnam Investors Fund The fund's portfolio 10/31/08 (Unaudited) COMMON STOCKS (99.4%)(a) Shares Value Advertising and marketing services (0.8%) Omnicom Group, Inc. (S) 497,080 Aerospace and defense (4.4%) Boeing Co. (The) 310,300 16,219,381 General Dynamics Corp. 235,600 14,211,392 L-3 Communications Holdings, Inc. (S) 165,223 13,411,151 Lockheed Martin Corp. 195,192 16,601,080 United Technologies Corp. 310,100 17,043,096 Automotive (0.3%) Magna International, Inc. Class A (Canada) 142,500 Banking (7.1%) Bank of America Corp. 1,840,913 44,494,863 Bank of New York Mellon Corp. (The) 550,300 17,939,780 BB&T Corp. 323,900 11,611,815 U.S. Bancorp 769,627 22,942,581 Wells Fargo & Co. 848,700 28,898,235 Beverage (1.2%) PepsiCo, Inc. 372,100 Biotechnology (1.4%) Amgen, Inc. (NON) 405,200 Chemicals (2.3%) Monsanto Co. 209,090 18,604,828 Potash Corp. of Saskatchewan (Canada) 158,106 13,480,118 PPG Industries, Inc. 160,000 7,932,800 Commercial and consumer services (0.8%) Dun & Bradstreet Corp. (The) 178,380 13,144,822 Priceline.com, Inc. (NON) 30,300 1,594,689 Communications equipment (3.5%) Cisco Systems, Inc. (NON) (S) 2,054,400 36,506,688 Nokia OYJ ADR (Finland) 848,000 12,872,640 Qualcomm, Inc. 301,600 11,539,216 Computers (5.4%) Apple, Inc. (NON) (S) 267,960 28,829,816 Hewlett-Packard Co. 1,098,870 42,064,744 IBM Corp. 266,500 24,776,505 Conglomerates (3.1%) Danaher Corp. 97,100 5,752,204 General Electric Co. 2,478,000 48,345,780 Consumer goods (3.8%) Colgate-Palmolive Co. 146,100 9,169,236 Kimberly-Clark Corp. 119,300 7,311,897 Procter & Gamble Co. (The) 784,300 50,618,722 Containers (0.4%) Crown Holdings, Inc. (NON) 338,300 Electric utilities (1.4%) Exelon Corp. (S) 128,900 6,991,536 Pepco Holdings, Inc. 814,300 16,815,295 Electronics (0.8%) Intel Corp. 482,300 7,716,800 Tandberg ASA (Norway) 444,800 5,531,991 Energy (oil field) (1.2%) Halliburton Co. 594,500 11,765,155 National-Oilwell Varco, Inc. (NON) (S) 313,500 9,370,515 Financial (3.1%) JPMorgan Chase & Co. 1,313,150 Food (1.1%) Kraft Foods, Inc. Class A 680,549 Health-care services (3.5%) Aetna, Inc. 316,842 7,879,861 Express Scripts, Inc. (NON) 238,111 14,431,908 McKesson Corp. 462,700 17,022,733 Quest Diagnostics, Inc. 474,700 22,215,960 Insurance (2.7%) ACE, Ltd. (Switzerland) 324,600 18,619,056 Berkshire Hathaway, Inc. Class B (NON) 4,928 18,923,520 MetLife, Inc. 302,167 10,037,988 Investment banking/Brokerage (2.3%) Franklin Resources, Inc. 66,652 4,532,336 Goldman Sachs Group, Inc. (The) 374,100 34,604,250 Invesco, Ltd. 104,400 1,556,604 Lodging/Tourism (0.6%) Carnival Corp. 433,900 Machinery (0.9%) Caterpillar, Inc. 204,040 7,788,207 Deere (John) & Co. 206,900 7,978,064 Manufacturing (0.5%) Illinois Tool Works, Inc. 292,600 Media (1.1%) Walt Disney Co. (The) 723,200 Medical technology (3.4%) Hologic, Inc. (NON) 553,500 6,774,840 Hospira, Inc. (NON) 332,700 9,255,714 Medtronic, Inc. 683,800 27,577,654 Mettler-Toledo International, Inc. (NON) 116,758 8,936,657 Waters Corp. (NON) (S) 162,700 7,126,260 Metals (0.4%) Nucor Corp. 164,500 Office equipment and supplies (0.3%) Pitney Bowes, Inc. 234,300 Oil and gas (13.4%) Apache Corp. 221,100 18,203,163 Chevron Corp. 745,500 55,614,300 ConocoPhillips 505,910 26,317,438 Devon Energy Corp. 262,900 21,258,094 Exxon Mobil Corp. 694,800 51,498,576 Hess Corp. 185,580 11,173,772 Marathon Oil Corp. 504,800 14,689,680 Occidental Petroleum Corp. 423,900 23,543,406 XTO Energy, Inc. 377,200 13,560,340 Pharmaceuticals (7.2%) Abbott Laboratories 616,800 34,016,520 Eli Lilly & Co. 428,100 14,478,342 Johnson & Johnson 769,900 47,225,666 Merck & Co., Inc. 1,032,800 31,965,160 Power producers (0.2%) NRG Energy, Inc. (NON) (S) 192,700 Publishing (%) Wiley (John) & Sons, Inc. Class A 19,600 Railroads (1.1%) Burlington Northern Santa Fe Corp. (S) 216,830 Real estate (0.1%) Annaly Capital Management, Inc. (R) 148,169 Regional Bells (3.2%) AT&T, Inc. 1,225,362 32,802,941 Verizon Communications, Inc. 815,200 24,186,984 Restaurants (1.5%) McDonald's Corp. 463,800 Retail (5.8%) Best Buy Co., Inc. 242,190 6,493,114 CVS Caremark Corp. 604,170 18,517,811 GameStop Corp. (NON) (S) 211,300 5,787,507 Kroger Co. (S) 748,300 20,548,318 TJX Cos., Inc. (The) 664,500 17,782,020 Wal-Mart Stores, Inc. 586,100 32,710,241 Semiconductor (0.1%) Applied Materials, Inc. 172,800 Software (4.5%) Adobe Systems, Inc. (NON) (S) 510,570 13,601,585 Microsoft Corp. 1,752,800 39,140,024 Oracle Corp. (NON) 1,112,300 20,343,967 Symantec Corp. (NON) 481,700 6,059,786 Technology services (2.6%) Accenture, Ltd. Class A (Bermuda) 656,599 21,700,597 Expedia, Inc. (NON) 557,400 5,300,874 Google, Inc. Class A (NON) 52,241 18,773,326 Telecommunications (0.3%) American Tower Corp. Class A (NON) 165,100 Tobacco (1.3%) Philip Morris International, Inc. 516,200 Waste management (0.3%) Waste Connections, Inc. (NON) 133,470 Total common stocks (cost $2,246,690,162) CONVERTIBLE BONDS AND NOTES (0.4%)(a) (cost $9,016,377) Principal amount Value Advanced Micro Devices, Inc. cv. sr. unsec. notes 5 3/4s, 2012 $17,032,000 CONVERTIBLE PREFERRED STOCKS (0.3%)(a) (cost $8,829,705) Shares Value Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 120,000 SHORT-TERM INVESTMENTS (2.9%)(a) Principal Value amount/shares Federated Prime Obligations Fund 4,006,457 $4,006,457 Short-term investments held as collateral for loaned securities with yields ranging from 0.13% to 2.68% and due dates ranging from November 3, 2008 to November 10, 2008 (d) $43,785,715 43,775,475 U.S. Treasury Bills for an effective yield of 0.22%, November 13, 2008 3,888,000 3,887,716 Total short-term investments (cost $51,669,648) TOTAL INVESTMENTS Total investments (cost $2,316,205,892) (b) WRITTEN OPTIONS OUTSTANDING at 10/31/08 (premiums received $39,614) (Unaudited) Contract Expiration date/ amount strike price Value Annaly Capital Management, Inc. (Put) $68,301 Nov-08/$11.00 $17,075 Total NOTES (a) Percentages indicated are based on net assets of $1,762,710,441 . (b) The aggregate identified cost on a tax basis is $2,332,081,557, resulting in gross unrealized appreciation and depreciation of $16,763,002 and $531,936,887, respectively, or net unrealized depreciation of $515,173,885. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At October 31, 2008, the value of securities loaned amounted to $41,833,663. The fund received cash collateral of $43,775,475 which is pooled with collateral of other Putnam funds into 15 issues of short-term investments. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at October 31, 2008. At October 31, 2008, liquid assets totaling $17,075 have been designated as collateral for open options. Debt obligations are considered secured unless otherwise indicated. ADR after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $8,561 for the period ended October 31, 2008. During the period ended October 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $12,052,108 and $12,322,571, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of October 31, 2008: Valuation inputs Investments in securities Other financial instruments* Level 1 $ 1,750,861,480 $ Level 2 66,046,192 22,539 Level 3 Total $ $ * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation (depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investors Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: December 29, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: December 29, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: December 29, 2008
